
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 404
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modify a land grant patent issued by the
		  Secretary of the Interior. 
	
	
		1.FindingsCongress finds that—
			(1)pursuant to section 5505 of division A of
			 the Omnibus Consolidated Appropriations Act, 1997 (Public Law 104–208; 110
			 Stat. 3009–516), the Secretary of the Interior, acting through the Bureau of
			 Land Management, issued to the Great Lakes Shipwreck Historical Society located
			 in Chippewa County of the State of Michigan United States Patent Number
			 61–98–0040 on September 23, 1998;
			(2)United States Patent Number 61–98–0040 was
			 recorded in the Office of the Register of Deeds of Chippewa County of the State
			 of Michigan, on January 22, 1999, at Liber 757, on pages 115 through
			 118;
			(3)in order to correct an error in United
			 States Patent Number 61–98–0040, the Secretary issued a corrected patent,
			 United States Patent Number 61–2000–0007, on March 10, 2000;
			(4)after issuance of the corrected United
			 States Patent Number 61–2000–0007, the original United States Patent Number
			 61–98–0040 was cancelled on the records of the Bureau of Land Management;
			 and
			(5)corrected United States Patent Number
			 61–2000–0007 should be modified in accordance with this Act—
				(A)to effectuate—
					(i)the Human Use/Natural Resource Plan for
			 Whitefish Point, dated December 2002; and
					(ii)the settlement agreement dated July 16,
			 2001, filed in Docket Number 2:00–CV–206 in the United States District Court
			 for the Western District of Michigan; and
					(B)to ensure a clear chain of title, recorded
			 in the Office of the Register of Deeds of Chippewa County of the State of
			 Michigan.
				2.Modification of land grant patent issued by
			 Secretary of the interior
			(a)In generalThe Secretary of the Interior shall modify
			 the matter under the heading Subject Also to the Following
			 Conditions of paragraph 6 of United States Patent Number 61–2000–0007
			 by striking Whitefish Point Comprehensive Plan of October 1992 or for a
			 gift shop and inserting Human Use/Natural Resource Plan for
			 Whitefish Point, dated December 2002.
			(b)EffectEach other term of the conveyance relating
			 to the property that is the subject of United States Patent Number
			 61–2000–0007, including each obligation to maintain the property in accordance
			 with the National Historic Preservation Act (16 U.S.C. 470 et seq.) and any
			 other appropriate law (including regulations), and the obligation to use the
			 property in a manner that does not impair or interfere with the conservation
			 values of the property, shall remain in effect.
			3.Effective date
			(a)In generalThe modification of United States Patent
			 Number 61–2000–0007 in accordance with section 2 shall become effective on the
			 date of the recording of the modification in the Office of the Register of
			 Deeds of Chippewa County of the State of Michigan.
			(b)EndorsementThe Office of the Register of Deeds of
			 Chippewa County of the State of Michigan is requested to endorse on the
			 recorded copy of United States Patent Number 61–2000–0007 the fact that the
			 Patent Number has been modified in accordance with this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
